DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, 10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (JP 2012-076347) in view of Matsukawa et al. (US 2011/0045284), Iizuka et al. (US 2011/0052880) and Segaert (US 2011/0117325).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Regarding claim 1, Nishikawa teaches a decorative sheet suitable for interior and exterior buildings and decoration of home appliances (Paragraph [0001]). The decorative sheet includes a base material (“base sheet”), a decorative layer (“ornamental layer”), an adhesive layer (“adhesive layer”), a transparent resin layer (“a resin layer”), and a surface protecting layer (“surface protecting layer”) (Paragraph [0009]). The base material may be formed from a polyester resin, but it not limited specifically to the use of a polyester resin and other resin that are common in the field of endeavor may be used as well (Paragraph [0010]). The base material may also have a back surface primer layer (“a rear primer layer”) (Paragraph [0013]). A primer layer may also be provided between any of the layers in order to improve adhesion between the layers (Paragraph [0031]). The thicknesses of each of the taught layers is provided below and each of the ranges either lies inside or overlaps with the instantly claimed ranges. 

The resulting total thicknesses is from 73.1 to 730 microns, which overlaps with the claimed range. 
Nishikawa is silent with respect to a primer layer being located between the surface protecting layer and the transparent resin layer. Nishikawa is additionally silent with respect to the base sheet being formed from a polyolefin resin.
Matsukawa teaches a decorative sheet comprising a support and a surface protective layer (Pg. 2, Paragraph [0034]). Matsukawa further teaches the inclusion of a thermoplastic resin layer and a primer layer being located between the thermoplastic resin layer and the surface protecting layer in order to enhance an adhesive property between the two layers (Pg. 6, Paragraph [0094]). Additionally, Matsukawa teaches the support of the decorative sheet as being formed from a polyolefin resin (Pg. 5, Paragraph [0082]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the decorative sheet of Nishikawa with a primer layer located between the surface protecting layer and the transparent resin layer in order to enhance the adhesion between the two layers as taught by Matsukawa. Additionally, one of ordinary skill would have recognized that polyolefin resins are commonly used as base sheets/supports for decorative sheets as per the teachings of Matsukawa and Nishikawa appreciates the use of other materials as the base material which are common in the art of decorative sheets. In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) (MPEP 2144.06(II)). As such, it would have been obvious to form the base material of Nishikawa as a polyolefin resin such that both polyolefin resins and polyester resins have been recognized as suitable materials for forming a base/supports of decorative sheets.
Nishikawa is silent with respect to the decorative sheet having recesses, with the maximum depth of each recess being 50% to 100% based on the total thickness and not less than 50 microns.

    PNG
    media_image2.png
    417
    975
    media_image2.png
    Greyscale
Iizuka teaches a shaping sheet comprising a base material with at least an ink layer and a surface shaping layer (PG. 2, Paragraph [0059]). The surface shaping layer may be formed of an ionizing radiation curable resin (Pg. 5, Paragraph [0090]). A concave pattern is provided on the shaping sheet to impart a design and an air of luxuriousness with an excellent tough feeling by the shaping sheet (Pg. 9, Paragraph [0139]). The concave pattern has a deepest portion that preferably touches the base material and has a depth in the range from 20 to 80 microns (Pg. 10, Paragraph [0140]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the decorative sheet taught by Nishikawa in which the sheet also includes a concave pattern, described in Iizuka, that is preferably 20 to 80 microns in depth and has a deepest portion that touches the support or the base material and are present in the surface shaping layer, which the examiner considers as comparable to the surface protecting layer from Nishikawa, in order to impart a design and an air of luxuriousness with an excellent tough feeling to the decorative sheet. 
Additionally, one of ordinary skill in the art would appreciate that the depth range of the concave would be 3% to 27% (20 micron depth) and 11% to 109% (80 micron depth) for the total thickness of the decorative sheet taught by Nishikawa, which overlaps with the instantly claimed range. 
Nishikawa is silent with respect to the decorative sheet having a combination of recesses that end with different max depths in which the max depths are formed in various layers, including max depths that are formed in the resin layer, the ornamental layer, and the base layer.
Segaert teaches a laminate panel with a microstructure which can provide a varying degree of gloss (Pg. 1, Paragraphs [0010]-[0011]). The microstructure is provided with a height difference of 50 microns (Pg. 1, Paragraph [0012]) and a plurality of zones which may be provided with recesses and protrusions that differ in height or depth to allow for varying the gloss in the laminate such as when the laminate is used to imitate wood characteristics (Pg. 2, Paragraphs [0017]-[0019]). Furthermore, an intermediate area may be provided between the pluralities of zones such that the depth of the area allows for the transition from one zone having a depth to another with a different depth (Pg. 2, Paragraph [0017]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the decorative sheet of Nishikawa with the recesses of Iizuka such that the recesses are provided in a plurality of zones and intermediate areas to achieve varied gloss effects such when the sheet imitates wood as described by Segaert, which is appreciated by Nishikawa (Paragraph [0034]) and Iizuka (Pg. 10, Paragraph [0140]).
Furthermore, one of ordinary skill in the art would appreciate that the recesses of Iizuka may have max depths extending into various layers to achieve the gloss effects. This may be evident such that one zone of recesses extend into the base material of Nishikawa, such as when the recesses are 80 microns, and when another zone of recesses extend into the transparent resin layer of Nishikawa, such as when the resin layer is 20 microns and the recesses are also 20 microns, and when the intermediate area has a transition of depths between 80 and 20 microns which extend into the layer between the base material and the transparent resin layer of Nishikawa, being the decorative layer. 
Nishikawa is also silent with respect to the ratio of a tensile elastic modulus at 120°C to a tensile elastic modulus at 20°C being 1:12 to 1:160, and the ratio of a maximum point load at 120°C to a maximum point load at 20°C upon 30-mm stretching being 1:1.7 to 1:30.
Nishikawa, however, teaches forming an electron-beam curable resin using an electron beam with a voltage of 7 to 300 kV and an irradiation dose of 10 to 50 kGy (Paragraph [0028]). These methods are similar to those presented in the applicant's specification (Pgs. 20-22, Paragraphs [0067]-[0074]). Additionally, the materials for forming the surface protecting layers (Applicant’s Specification, Pg. 15 Line 23-Pg. 17 Line 13; Matsukawa, Pgs. 2-3, Paragraph [0044]-[0050]) and the base/supports (Applicant’s Specification, Pg. 8 Line 24-Pg. 9 Line 18; Nishikawa, Paragraph [0010]) are similar. Therefore, one of ordinary skill in the art before the filing of the invention would have found it obvious that the decorative sheet taught by Matsukawa would have a ratio of a tensile elastic modulus at 120°C to a tensile elastic modulus at 20°C being 1:12 to 1:160, and the ratio of a maximum point load at 120°C to a maximum point load at 20°C upon 30-mm stretching being 1:1.7 to 1:30.
Regarding claim 4, Nishikawa teaches the decorative sheet as discussed above with respect to claim 1. Nishikawa further teaches the transparent resin layer being formed from a polyolefin film (Paragraph [0016]). 
Regarding claim 5, Nishikawa teaches the decorative sheet as discussed above with respect to claim 1. The surface protecting layer may be formed from an ionization radiation curable resin (Paragraph [0022]). 
Regarding claim 6, Nishikawa teaches the decorative layer as discussed above with respect to claim 1. As discussed above, the resin layer is a transparent resin layer.
Additionally, as described above, the surface protecting layer is formed by similar methods and materials as described in the applicant’s specification, and, as such, one of ordinary skill in the art would expect for the surface protecting layer to have similar properties as the surface protecting layer described by the applicant, including being transparent.
Also, one of ordinary skill in the art would expect for the surface protecting layer of Nishikawa to be transparent in order to view the print/masking layer.
Regarding claim 7, Nishikawa teaches the decorative sheet as discussed above with respect to claim 1. The decorative sheet is vacuum formed for lamination onto an adherend (Paragraph [0034]).
Regarding claim 8, Nishikawa teaches the decorative sheet as discussed above with respect to claim 1. As discussed above, the base material includes a rear primer layer (“adhesive layer”) and is vacuum formed by lamination onto an adherend (Paragraph [0034]).
Regarding claim 14, Nishikawa teaches the decorative sheet as discussed above with respect to claims 3-4. The surface protecting layer may be formed from an ionization radiation curable resin (Paragraph [0022]).
Regarding claims 17, Nishikawa teaches the decorative sheet as discussed above with respect to claims 1 and 3. The decorative sheet is vacuum formed for lamination onto an adherend (Paragraph [0034]).

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. 
On pages 4-6, applicant argues that the amendments to the claims requiring the maximum depth of each recess being 50 to 100% based on the total thickness and not less than 50 microns overcomes the previous rejection. Applicant argues this such that Segaert teaches the recesses only extending to a depth of at most 50 microns and more preferably 20 microns and that the recesses only extend into the surface coating layer. Applicant further argues that one of ordinary skill in the art would not have combined Matsukawa with the other references of the rejection such that Matsukawa is directed towards a decorative sheet for 3-d processing and the inclusion of recesses would cause the formation of cracks when the sheet is extended and decorated. This is similar to the teachings of Nishikawa such that the formation of recesses would lead to cracks and Nishikawa only teaches the presence of recesses into the surface protecting layer. 
The examiner first notes that each of the embodiments referenced by the applicant in Segaert, being the thickness of the recesses being less than 50 microns and only extending into the surface coating layer, are all preferable embodiments (See Pg. 1, Paragraph [0012]; Pg. 4, Paragraph [0035]). MPEP 2123(II): Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, the teachings of Segaert are provided in order to teach having recesses with varying depths in order to vary the gloss of the laminate such as when the laminates are used to imitate wood characteristics (See Rejection of Claim 1). Instead, the depths of the recesses are taught by Iizuka which teaches the depths being 20 to 80 microns which overlaps with the instantly amended range (See rejection of claim 1). Furthermore, upon considering the total thickness of the sheets of Nishikawa, the recesses having a thickness of 20 to 80 microns ultimately extend to a depth between 3% and 100% of the sheets of Nishikawa, which again overlaps with the instantly amended range. Therefore, the examiner contends that the amendments to claim 1 requiring the maximum depth of each recess being 50 to 100% based on the total thickness and not less than 50 microns does not overcome the previous rejection such that Iizuka teaches overlapping ranges as discussed above. 
With respect to applicant’s arguments regarding the combination of Matsukawa with the additional prior art references, the examiner notes that Matsukawa is not the primary reference in the rejection and instead is only relied upon to teach the inclusion of a primer layer between the transparent resin layer and the surface protecting layer as well as teaching the base material being a polyolefin resin (See rejection of claim 1). Additionally, although Matsukawa seeks to prevent the formation of cracks (See Abstract), Matsukawa fails to mention precluding protrusions or recesses. Furthermore, with reference to the primary reference of Nishikawa, recesses are appreciated (See Paragraph [0029]), but is silent with respect to those recesses extending into additional layers of the sheets. To which the rejection turns to Iizuka which teaches the inclusion of recesses in decorative sheets for the purpose of providing an air of luxuriousness to the decorative sheet which one of ordinary skill in the art would appreciate as being beneficial to the decorative sheets of Nishikawa. These recesses are taught to be in the range of 20 to 80 microns, which, as noted above, overlaps with the instantly claimed range. Ultimately, the examiner contends that the combination of Nishikawa with the additional references of Matsukawa, Iizuka and Segaert is proper and each limitation of claim 1 is taught or or rendered obvious by the combination. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783


/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783